                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



HECTOR ALEMAN,                              Case No. 1:15-cv-01293-LJO-JDP

              Plaintiff,

       v.

C/O K. ACOSTA, et al.,
                                            ORDER & WRIT OF HABEAS CORPUS
              Defendants.                   AD TESTIFICANDUM
                                     /

Hector Aleman, CDCR # T-29443, a necessary and material witness in a settlement conference
in this case on December 11, 2018, is confined in California Substance Abuse Treatment Facility
(CSATF), in the custody of the Warden. In order to secure this inmate's attendance it is
necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce the inmate before Magistrate Judge Stanley A. Boone at the U. S. District Court,
Courtroom #9, 2500 Tulare Street, Fresno, California 93721, on Tuesday, December 11, 2018 at
10:30 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CSATF, P. O. Box 7100, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Boone at the
time and place above, until completion of the settlement conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: November 7, 2018
IT IS SO ORDERED.


Dated:   November 7, 2018
                            UNITED STATES MAGISTRATE JUDGE
